Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 4, 1974, which affirmed the decision of the referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective January 11, 1974 on the ground that she voluntarily left her employment without good cause. The board found that claimant, a bookkeeper-office manager for a nursing home, registered a claim and in an interview on March 8, 1974, stated that the primary reason she left her employment was that she had been told by her supervisor that she had to get all her work caught up by the following week which she considered to be impossible. Thereupon, claimant left her job one half hour early. Claimant now contends that she left her employment because her employer had been guilty of improper accounting practices and she did not desire to be held responsible for these practices. The resolution of the conflict as to the cause of claimant’s separation from employment is a factual determination and thus within the sole province of the board if supported by substantial evidence. The summary of the interview of March 8, 1974 provides such evidence and we must, therefore, affirm the decision. Decision affirmed, without costs. Greenblott, J. P., Sweeney, Main, Larkin and Reynolds, JJ., concur.